I respectfully dissent from the majority opinion for the reason that it completely disregards stare decisis in its analysis of the facts and law in the case sub judice. Despite the "gloss" of considering the "totality of the circumstances" applied by the majority herein, the facts of the case clearly demonstrate the following: (1) Officer Terpay's stop of appellant constituted an unreasonable search and seizure in violation of appellant's Fourth Amendment rights; and (2) since the stop was unreasonable, the evidence thus obtained, viz., the knowledge that appellant's driver's license was suspended, should have been suppressed as the "fruit of a poisonous tree."
Appellant advances three separate arguments in support of his assignment of error. However, in essence, he argues Fourth Amendment rights were violated: the officer lacked probable cause to stop him, and, as a consequence, the citation for driving while under suspension was improper. Appellant's argument is persuasive.
Officer Terpay did not direct appellant to stop his vehicle but merely approached appellant. Appellant was at that point outside his own vehicle leaning against it. Officer Terpay had parked his patrol car directly behind appellant's vehicle and was a uniformed police officer. He asked appellant what appellant's purpose was for being in the neighborhood at that hour of the morning and requested some identification. Appellant could reasonably assume he was not free to leave at this point. Consequently, it is clear Officer Terpay conducted an "investigative stop" of appellant. Brown v. Texas (1979),443 U.S. 47, 99 S.Ct. 2637, 61 L.Ed.2d 357.
On this issue, the majority alludes to the Supreme Court's opinion of State v. Andrews (1991), 57 Ohio St.3d 86,565 N.E.2d 1271, apparently, however, without actually reading the opinion. In Andrews, the Supreme Court stated as follows:
"In Terry, the United States Supreme Court held that a police officer may stop and investigate unusual behavior, even without probable cause to arrest, when he reasonably concludes that theindividual is engaged in criminal activity. In assessing thatconclusion, the officer `must be able to point to specific andarticulable facts which, taken together with rational inferencesfrom those facts, reasonably warrant that intrusion.' Id. [392 U.S.] at 21 [88 S.Ct. at 1879, 20 L.Ed.2d at 90, 44 O.O.2d at 393]. Furthermore, the standard against which the facts are judged must be an objective one: `[W]ould the facts available to the officer at the moment of the seizure or the *Page 501 
search "warrant a man of reasonable caution in the belief" that the action taken was appropriate?' Id. at 21-22 [88 S.Ct. at 1880, 20 L.Ed.2d at 90, 44 O.O.2d at 393].
"* * * [C]ourts have concluded that an objective andparticularized suspicion that criminal activity was afoot mustbe based on the entire picture — a totality of the surroundingcircumstances. Id. [United States v. Cortez (1981),449 U.S. 411,] at 417-418 [101 S.Ct. 690, at 694-695, 66 L.Ed.2d 621,628-629]; State v. Bobo (1988), 37 Ohio St.3d 177,524 N.E.2d 489; United States v. Rickus (C.A. 3, 1984), 737 F.2d 360, 365. * * *
"* * *
"* * * An area's reputation for criminal activity is an articulable fact which is a part of the totality of circumstances surrounding a stop to investigate suspicious behavior. Bobo, supra, at 179, 524 N.E.2d at 491; [State v.]Freeman [(1980), 64 Ohio St.2d 291, 18 O.O.3d 472,414 N.E.2d 1044], supra. See, also, United States v. Magda (C.A.2, 1976),547 F.2d 756, 758, certiorari denied (1977), 434 U.S. 878
[98 S.Ct. 230, 54 L.Ed.2d 157]." (Emphasis added.) State v. Andrews,supra, 57 Ohio St.3d at 87-88, 565 N.E.2d at 1273-1274.
In the case sub judice, however, "the area's reputation for criminal activity" is the only articulable fact Officer Terpay could point to in order to justify his approach. Admittedly, it was very early in the morning, and appellant's vehicle was moving slowly. However, these facts in themselves do not support a "reasonable suspicion" appellant "might be engaged in criminal activity." Cf. State v. Bobo (1988), 37 Ohio St.3d 177,524 N.E.2d 489.
Indeed, the facts of the case sub judice are similar to those faced by the United States Supreme Court in Brown v. Texas,supra. In Brown, appellant was arrested after refusing to identify himself to a police officer who had stopped appellant as he was walking in an alley in a "high crime area" because he "looked suspicious." In overturning appellant's conviction, the Supreme Court stated as follows:
"The flaw in the State's case is that none of the circumstances preceding the officers' detention of appellant justified a reasonable suspicion that he was involved in criminal conduct. Officer Venegas testified at appellant's trial that the situation in the alley `looked suspicious,' but he was unable to point to any facts supporting that conclusion. There is no indication in the record that it was unusual for people to be in the alley. The fact that appellant was in a neighborhoodfrequented by drug users, standing alone, is not a basis forconcluding that appellant himself was engaged in criminalconduct. In short, the appellant's activity was no different from the activity of other pedestrians in that neighborhood. When pressed, Officer Venegas acknowledged that the only reason he stopped appellant was to ascertain his identity. *Page 502 
The record suggests an understandable desire to assert a police presence; however, that purpose does not negate Fourth Amendment guarantees.
"In the absence of any basis for suspecting appellant of misconduct, the balance between the public interest and appellant's right to personal security and privacy tilts in favor of freedom from police interference." (Emphasis added.)
Furthermore, this is the law as articulated by the Ohio Supreme Court as well.
In State v. Chatton (1984), 11 Ohio St.3d 59, at 61, 11 OBR 250, at 251-252, 463 N.E.2d 1237, at 1239, the Ohio Supreme Court stated as follows:
"It is firmly established that the detention of an individual by a law enforcement officer must, at the very least, be justified by `specific and articulable facts' indicating that the detention was reasonable. Terry v. Ohio (1968), 392 U.S. 1,21-22 [88 S.Ct. 1868, 1879-1880, 20 L.Ed.2d 889, 905-906, 44 O.O.2d 383, 393-394.] * * *
"* * *
"In Brown v. Texas, supra, the United States Supreme Court held that merely because an individual `looked suspicious' provided no justification to detain him and demand that he identify himself.
"Furthermore, in Delaware v. Prouse (1979), 440 U.S. 648
[99 S.Ct. 1391, 59 L.Ed.2d 660], the United States Supreme Court condemned the use of random stops of vehicles to check the validity of the operator's driver's license and the vehicle's registration. The court held at 663 [99 S.Ct. at 1401,59 L.Ed.2d at 673]:
"`* * * [E]xcept in those situations in which there is at least articulable and reasonable suspicion that a motorist is unlicensed or that an automobile is not registered, or that either the vehicle or an occupant is otherwise subject to seizure for violation of law, stopping an automobile and detaining the driver in order to check his driver's license and the registration of the automobile are unreasonable under the Fourth Amendment.'"
The Supreme Court further noted:
"* * * The reality of the situation is that the police officer * * * articulated no specific facts upon which a reasonable suspicion could be based that appellee was violating the law. * * *" Id. at 62, 11 OBR at 252, 463 N.E.2d at 1239.
From the foregoing it is clear the initial "stop" of appellant was a violation of his Fourth Amendment rights. That being so, Officer Terpay had no authority to demand appellant give him some identification. *Page 503 
Moreover, to take appellant's driver's license, which was given only at the request of the officer, not voluntarily as indicated by the majority, and to check it through the LEADS computer was also a clear violation of appellant's Fourth Amendment rights. Assume arguendo the officer had the right to request identification of appellant, the appellant complied with the officer's request. However, at this point the officer had no right to proceed further to check the license through the LEADS computer. As far as the officer knew, appellant was not in violation of the law. There was nothing on the face of the driver's license to arouse Officer Terpay's suspicion that a crime had been committed.
A conviction must be reversed when the evidence, viz., the driver's license, is discovered as a result of an unreasonable detention by a police officer. Fairborn v. Orrick (1988),49 Ohio App.3d 94, 550 N.E.2d 488; see, also, State v. Frye (1985),21 Ohio App.3d 133, 21 OBR 141, 487 N.E.2d 580, where, on facts closely analogous to those of the case sub judice, the court relied on Chatton to overturn a conviction for driving under a suspension, holding a police officer cannot detain a driver and check his license when the officer has no reason to believe the driver is violating the law.
Since Officer Terpay's stop of appellant was unreasonable and the evidence thus obtained was the "fruit of a poisonous tree," the trial court erred when it denied appellant's motion to suppress.
Accordingly, appellant's assignment of error has merit and the judgment of the trial court should be reversed.